UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6694



DARRELL L. RICKS,

                                             Plaintiff - Appellant,

          versus


F. THOMAS, Clerk, Circuit Court for Baltimore
City,

                                              Defendant - Appellee.




                             No. 97-6848



DARRELL L. RICKS,
                                             Plaintiff - Appellant,
          versus


M. SANSOR, Clerk, Court of Special Appeals,

                                              Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-228-DKC, CA-97-335-DKC)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell L. Ricks, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Julia Melville Freit, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In appeal No. 97-6694, Appellant, a Maryland inmate, appeals

the district court's order denying relief on his motion for recon-

sideration of the court's order denying relief on his 42 U.S.C.

§ 1983 (1994) complaint. In appeal No. 97-6848, Appellant appeals

the district court's orders denying relief on his § 1983 complaint
under 28 U.S.C.A. § 1915A (West Supp. 1997), and denying his motion

for reconsideration. We have reviewed the records and the district

court's opinions and find that the appeals are frivolous. Accord-

ingly, we dismiss the appeals on the reasoning of the district
court. Ricks v. Thomas, No. CA-97-228-DKC (D. Md. Apr. 17, 1997);
Ricks v. Sansor, No. CA-97-335-DKC (D. Md. Apr. 30, 1997). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                3